      Case 3:21-cv-00586-JLS-JLB Document 7 Filed 05/07/21 PageID.45 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAY CANDELARIO, individually and on                  Case No.: 3:21-cv-586-JLS (JLB)
     behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER SUA SPONTE STRIKING
13                                                        LETTER
                          vs.
14
     AMERILIST, INC.,                                     (ECF No. 4)
15
                                      Defendant.
16
17
18
19         Presently before the Court is a letter from Ravi Backerdan and various exhibits
20   (“Letter,” ECF No. 4). Mr. Backerdan, who appears to be an officer of Defendant
21   Amerilist, Inc., states that “We cannot afford counsel at this time. Please accept this as our
22   answer to the complaint.” Letter at 1. For the reasons stated below, the Court declines to
23   construe the filing as Defendant’s answer and STRIKES the filing.
24         As an initial matter, pursuant to this District’s Local Rules:
25   ///
26   ///
27   ///
28   ///
                                                      1
                                                                                 3:21-cv-586-JLS (JLB)
      Case 3:21-cv-00586-JLS-JLB Document 7 Filed 05/07/21 PageID.46 Page 2 of 3



 1                Only natural persons representing their individual interests in
                  propia persona may appear in court without representation by an
 2
                  attorney permitted to practice pursuant to Civil Local Rule 83.3.
 3                All other parties, including corporations, partnerships and other
                  legal entities, may appear in court only through an attorney
 4
                  permitted to practice pursuant to Civil Local Rule 83.3.
 5
 6   S.D. Civ L.R. 83.3(j); see also In re Highley, 459 F.2d 554, 555 (9th Cir. 1972) (“A
 7   corporation can appear in a court proceeding only through an attorney at law.”) (collecting
 8   cases). Accordingly, to the extent the Letter purports to be from or on behalf of Defendant
 9   Amerilist, Inc., the Court finds it is unable to accept the Letter. Mr. Backerdan cannot
10   represent Amerilist, Inc. unless he is an attorney at law, and “[Amerilist, Inc.] may not file
11   documents in this case unless and until [it is] represented by attorneys admitted to the bar
12   of this court.” Denso Corp. v. Domain Name (denso.com), No. C 14-01050 LB, 2014 WL
13   4681179, at *4 (N.D. Cal. Sept. 19, 2014).
14         Pursuant to Federal Rule of Civil Procedure 12(f)(1), courts may sua sponte consider
15   whether to strike from a pleading “an insufficient defense, or any redundant, immaterial,
16   impertinent, or scandalous matter.” Rule 12(f) is limited to striking from a pleading only
17   those specific matters which are provided for in the rule. Whittlestone, Inc. v. Handi–Craft
18   Co., 618 F.3d 970, 974–75 (9th Cir. 2010). However, the Court declines to construe Mr.
19   Backerdan’s submission as a pleading because Defendant cannot appear in this Court
20   without an attorney at law.
21         A court may sua sponte strike a document filed in violation of the Court’s local
22   procedural rules. See Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir.
23   2010) (noting district court’s “power to strike items from the docket as a sanction for
24   litigation conduct”); Smith v. Frank, 923 F.3d 139. 142 (9th Cir. 1991) (“For violations of
25   the local rules, sanctions may be imposed including, in appropriate cases, striking the
26   offending pleading.”). The filing is missing a proof of service and is improperly formatted
27   in violation of this District’s local rules. See S.D. Civ. L.R. 5.1, 5.2. Furthermore, it is not
28   a filing made by any Party to this matter.
                                                    2
                                                                                   3:21-cv-586-JLS (JLB)
      Case 3:21-cv-00586-JLS-JLB Document 7 Filed 05/07/21 PageID.47 Page 3 of 3



 1         Accordingly, the Court STRIKES Mr. Backerdan’s letter and accompanying
 2   exhibits (ECF No. 4).
 3         IT IS SO ORDERED.
 4   Dated: May 7, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
                                                                       3:21-cv-586-JLS (JLB)
